 
 
I 
112th CONGRESS
2d Session
H. R. 5137 
IN THE HOUSE OF REPRESENTATIVES 
 
April 27, 2012 
Mr. Israel introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To extend the temporary suspension of duty on certain brass lamp-holder housings. 
 
 
1.Certain brass lamp-holder housings 
(a)In generalHeading 9902.23.32 of the Harmonized Tariff Schedule of the United States (relating to certain brass lamp-holder housings) is amended by striking 12/31/2012 and inserting 12/31/2015. 
(b)Effective dateThe amendments made by subsection (a) apply with respect to goods entered, or withdrawn from warehouse for consumption, on or after the 15th day after the date of enactment of this Act.  
 
